Title: Notes on Debates, 12 June 1783
From: Madison, James
To: 


Thursday June 12.
The Instruction in the Secret Journal touching the principles &c of the Neutral Confederacy, passed unanimously.
The Resolution as reported by the Committee being in a positive style, and eight States only being present, the question occurred whether nine States were not necessary. To avoid the difficulty a negative form was given the Resolution; by which the preamble became somewhat unsuitable. It was suffered to pass however, rather than risk the experiment of further alteration.
